                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

  TURKEISHA DOUGLASS,                                      :
                                                           :
                                             Plaintiff,    :
                                                           :
  vs.                                                      :       CASE NO. 1:20-CV-00101
                                                           :
  CITY OF CHATTANOOGA, TENNESSEE and                       :
  ANDY BERKE, MAYOR,                                       :
                                                           :
                                             Defendants.   :


   ANSWER OF CITY OF CHATTANOOGA, TENNESSEE AND ANDY BERKE, MAYOR

           Come now the City of Chattanooga, Tennessee, and Andy Berke, Mayor (collectively the

  “City”) and file this Answer to Plaintiff’s Complaint.

                                              FIRST DEFENSE

           Plaintiff fails to state a claim for which relief can be granted.

                                             SECOND DEFENSE

           In answer to Plaintiff’s specific allegations, City responds as follows:

                                        I.        INTRODUCTION

           City admits Plaintiff has filed an action under 42 U.S.C. § 1983 and the Tennessee

        Constitution. City denies any violation of law or that Plaintiff is entitled to any relief in this

        action.

                                 II.     JURISDICTION AND VENUE

           1.      City admits the allegations of paragraph 1.

           2.      City admits the allegations of paragraph 2.




                                                  Page 1 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 1 of 11 PageID #: 27
                                           III.     PARTIES

         3.      City is without sufficient information to form a belief as to the allegations of

  Paragraph 3 and therefore denies those allegations.

         4.      City admits the allegations of paragraph 4.

         5.      City admits the allegations of paragraph 5.

                                IV.      FACTUAL BACKGROUND

         6.      City admits the allegations of paragraph 6.

         7.      City denies the allegations of paragraph 7. City avers that the epidemiology

  surrounding COVID-19 is still developing and such things as rates and risks of infection are not

  known with certainty at this time other than the fact that COVID-19 is highly infectious and very

  dangerous to a substantial portion of the population.

         8.      City is without information sufficient to form a belief as to the general allegations

  regarding an undefined “virus” and therefore denies those allegations.             City avers that the

  epidemiology surrounding COVID-19 is still developing and such things as rates and risks of

  infection are not known with certainty at this time other than the fact that COVID-19 is highly

  infectious and very dangerous to a substantial portion of the population.

         9.      City denies the allegations of paragraph 9.

         10.     City admits the allegations of paragraph 10.

         11.     City states that EXECUTIVE ORDER 2020-06 speaks for itself and denies any

  allegations inconsistent with the express terms thereof.

         12.     City admits the allegations of paragraph 12.

         13.     City is without information sufficient to form a belief as to the truth of the allegations

  of paragraph 13 and therefore denies those allegations.



                                               Page 2 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 2 of 11 PageID #: 28
         14.     City is without information sufficient to form a belief as to the truth of the allegations

  of paragraph 14 and therefor denies those allegations.

         15.     City is without information sufficient to form a belief as to the truth of the allegations

  of paragraph 15 and therefore denies those allegations.

         16.     The Mayor’s personal social media postings speak for themselves and City denies

  all allegations inconsistent with the express terms published therein. The Mayor has a First

  Amendment right to his opinions and beliefs regarding testing limitations which were experienced

  by the City of Chattanooga before Easter Sunday and the lack of any local Health Department

  Guidelines at that time. City denies that the Mayor’s personal postings constitute a directive from

  the City or a custom or policy of the City. The City can only act through formal actions such as

  Ordinances, Resolutions and Executive Orders.

         17.     The Mayor’s personal social media postings speak for themselves and City denies

  all allegations inconsistent with the express terms published therein. The Mayor has a First

  Amendment right to his opinions and beliefs regarding testing limitations which were experienced

  by the City of Chattanooga before Easter Sunday and the lack of any local Health Department

  Guidelines at that time. City denies that the Mayor’s personal postings constitute a directive from

  the City or a custom or policy of the City. The City can only act through formal actions such as

  Ordinances, Resolutions and Executive Orders.

         18.     City denies the allegations of paragraph 18.

         19.     City admits Easter Sunday is an important date in the Christian calendar. City is

  without information sufficient to form a belief as to Plaintiff’s assertions about the meaning of

  Easter Sunday and City avers such meaning varies within the Christian tradition and among

  individual Christians.



                                               Page 3 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 3 of 11 PageID #: 29
         20.     City admits Easter Sunday is an important date in the Christian calendar. City is

  without information sufficient to form a belief as to Plaintiff’s assertions about the meaning of

  Easter Sunday and City avers such meaning varies within the Christian tradition and among

  individual Christians.

         21.     City admits that Christianity is the majority religion professed in the United States

  and Tennessee but is without sufficient information to form a belief as to Plaintiff’s specific claims

  about the popularity of the Christian faith.

         22.     City denies the allegations of paragraph 22.

         23.     City denies the allegations of paragraph 23. City avers that no enforcement guidance

  was given to the Chattanooga Police Department; no monitoring of the Executive Order in relation

  to drive-in services took place; and no enforcement action of any kind was undertaken by the City

  on Easter Sunday or any other time during the COVID-19 pandemic with respect to drive-in

  services.

         24.     City is without information sufficient to form a belief as the allegations of paragraph

  24 and therefore denies those allegations.

         25.     City denies the allegations of paragraph 25.

         26.     City denies the allegations of paragraph 26.

                                 V.      FIRST CAUSE OF ACTION

                                   Title 42, United States Code, Section 1983

                             Deprivation of the Right of Free Exercise of Religion

         27.     City restates its responses to paragraphs 1-26.

         28.     City avers that 42 U.S.C. § 1983 speaks for itself and City denies any allegations

  inconsistent with the complete express terms thereof.



                                                 Page 4 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 4 of 11 PageID #: 30
          29.     City avers that First Amendment law is a complex and evolving area of law. City

  admits that subject to this qualification, the First Amendment generally protects the “free

  exercise” of religion among other things. City denies that it has illegally infringed upon

  Plaintiff’s “free exercise” of religion.

          30.     City avers that First Amendment law is a complex and evolving area of law. City

  admits that subject to this qualification, the First Amendment generally protects the “free

  exercise” of religion among other things. City denies that it has illegally infringed upon

  Plaintiff’s “free exercise” of religion.

          31.     City avers that First Amendment law is a complex and evolving area of law. City

  admits that subject to this qualification, the First Amendment generally protects the “free

  exercise” of religion among other things. City denies that it has illegally infringed upon

  Plaintiff’s “free exercise” of religion.

          32.     City denies the allegations of paragraph 32.

          33.     City avers that First Amendment law is a complex and evolving area of law. City

  admits that subject to this qualification, the First Amendment generally protects the “free

  exercise” of religion among other things. City denies that it has illegally infringed upon

  Plaintiff’s “free exercise” of religion.

          34.     City denies the allegations of paragraph 34.

          35.     City denies the allegations of paragraph 35.

          36.     City denies the allegations of paragraph 36.




                                              Page 5 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 5 of 11 PageID #: 31
                               VI.     SECOND CAUSE OF ACTION

                                   Title 42, United States Code, Section 1983

                                Deprivation of Right of Freedom of Assembly

         37.     City restates its responses to paragraphs 1-36.

         38.     City avers that First Amendment law is a complex and evolving area of law. City

  admits that subject to this qualification, the First Amendment generally protects the right to

  peaceably assemble among other things. City denies that it has illegally infringed upon Plaintiff’s

  ability to peaceably assemble.

         39.     City denies the allegations of paragraph 39.

         40.     City avers that First Amendment law is a complex and evolving area of law. City

  admits that subject to this qualification, the First Amendment generally protects the right to

  peaceably assemble among other things. City denies that it has illegally infringed upon Plaintiff’s

  ability to peaceably assemble.

         41.     City denies the allegations of paragraph 41.

         42.     City denies the allegations of paragraph42.

                                VII.    THIRD CAUSE OF ACTION

                                   Tennessee Code Annotated 4-1-407

                         Deprivation of the Right to Free Exercise of Religion


         43.     City restates its responses to paragraphs 1-42.

         44.     Tenn. Code Ann. §4-1-407 (c) (1) speaks for itself and City denies all allegations

   inconsistent the complete and express terms thereof.

         45.     City denies the allegations of paragraph 45.




                                              Page 6 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 6 of 11 PageID #: 32
                              VIII. FOURTH CAUSE OF ACTION

                                      Tennessee Code Annotated 4-1-407

                              Deprivation of the Right to Freedom of Assembly

         46.     City restates its responses to paragraphs 1-45.

         47.     City denies the allegations of paragraph 47.



                         DEMAND FOR JUDGMENT/PRAYER FOR RELIEF

         48.     City denies that Plaintiff is entitled to any judgment or relief requested.

         49.     City denies all allegations of the Complaint not expressly admitted herein.



                                              THIRD DEFENSE

                 Naming Mayor Andy Berke in his official capacity is redundant as the City is a

         named defendant. Any claims against Mayor Berke in his official capacity should therefore

         be dismissed.



                                            FOURTH DEFENSE

         To the extent the Complaint seeks to make a claim against Andy Berke in his capacity as an

  individual rather than as Mayor of the City of Chattanooga, he is not a proper party to the suit and

  should be dismissed. In the alternative, Andy Berke’s statements as an individual on his personal

  social media accounts are subject to First Amendment Freedom of Speech protections.




                                              Page 7 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 7 of 11 PageID #: 33
                                           FIFTH DEFENSE

          City denies that the City or the Mayor violated the Plaintiff’s constitutional rights or that

  the City or any of its employees violated the First Amendment to the United States Constitution,

  42 U.S.C. §1983 or the Tennessee Constitution in any actions taken toward the Plaintiff.



                                           SIXTH DEFENSE

          The City asserts that the City’s actions are in accord with permissible regulations as

  recognized recently by the Supreme Court in South Bay United Pentecostal Church, et al. vs. Gavin

  Newsom, Governor Of California, et al., No. 19A1044, 590 U.S. ___ (2020) because the City

  imposed the same restrictions on comparable secular business during the COVID-19 pandemic due

  and political entities such as the City are to be given wide latitude in efforts to protect public health

  in situations such as the COVID-19 pandemic.

                                         SEVENTH DEFENSE

          City denies that any claim by the Plaintiff has occurred as a result of any unconstitutional

  policy, custom or practice adopted by the City.

                                          EIGHTH DEFENSE

          The City states that it cannot be held liable for any damages asserted by the Plaintiff claimed

  on the grounds that any alleged injuries sustained by the Plaintiffs were not proximately caused by

  or directly related to any unconstitutional policy, custom or practice of the City. The City would

  further specifically assert that it cannot be held liable for the actions of its employees under 42

  U.S.C. § 1983 on the basis of respondeat superior.




                                               Page 8 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 8 of 11 PageID #: 34
                                              NINTH DEFENSE

         The City will show that City’s COVID-19 Executive Order at issue in this suit was legally

  issued pursuant to the authority provided under Tennessee law during emergencies and does not

  prohibit drive-in services. The evidence will establish that no monitoring or enforcement action was

  undertaken or citations issued by any City officials or employees with respect to any drive-in

  services.

                                          TENTH DEFENSE

         City would submit that it cannot be subject to punitive damages in this case as a matter of

  law. Mayor Berke would submit that he cannot be subject to any punitive damages in this case as a

  matter of law for the exercise of his First Amendment rights.

                                        ELEVENTH DEFENSE

         City and Mayor Berke, assert that none of their actions were motivated by anti-religious

  animus or a desire to limit any First Amendment rights but rather were motivated by legitimate

  public health concerns and based on the most current epidemiological information then available

  and were lawful orders under controlling law of Tennessee.

                                       TWELVETH DEFENSE

         City asserts that Plaintiff has suffered no damages.

                                      THIRTEENTH DEFENSE

         City and Mayor Berke assert that there is no proximate causation between any alleged injury

  of Plaintiff and any alleged act of City.

                                      FOURTEENTH DEFENSE

         City’s Executive Order 2020-06 at issue in this suit did not substantially burden any

  cognizable religious belief and did not prohibit or coerce any act contrary to religious belief; and



                                                Page 9 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 9 of 11 PageID #: 35
   the City had a compelling interest in slowing the spread of COVID-19 and protecting the public

   health during this pandemic and the Executive Order was the least restrictive way to fulfill such

   compelling governmental interest.

                                        FIFTEENTH DEFENSE

          City denies that the Plaintiff is entitled to recover her attorney’s fees pursuant to Tenn. Code

   Ann. § 4-1-407 (f). City asserts that it is entitled to recover its attorney’s fees pursuant to Tenn.

   Code Ann. § 4-1-407 (f).

                                      SIXTHTEENTH DEFENSE

          City reserves the right to assert any additional defenses which its investigation or discovery

   reveals may apply to bar in whole or in part any of Plaintiff’s claims.

          WHEREFORE, having fully answered, City and Mayor Berke pray that the Complaint

   against them be dismissed with prejudice, with attorney’s fees and costs to be assessed against

   Plaintiff and for such further and general relief to which City and/or Mayor Berke may be entitled.

                                                  Respectfully submitted,

                                                  CITY OF CHATTANOOGA, TENNESSEE
                                                  OFFICE OF THE CITY ATTORNEY


                                                  BY:              /s/ Joseph A. Kelly
                                                        JOSEPH A. KELLY - BPR #14921
                                                        MELINDA J. FOSTER – BPR #28769
                                                        Assistant City Attorneys
                                                        PHILLIP A. NOBLETT – BPR #10074
                                                        City Attorney
                                                        100 E. 11th Street, Suite 200
                                                        Chattanooga, TN 37402
                                                        (423) 643-8250 – Telephone
                                                        (423) 643-8255 – Facsimile

                                                  For Defendants: City of Chattanooga, Tennessee
                                                  and Andy Berke, Mayor



                                              Page 10 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 10 of 11 PageID #: 36
                                      CERTIFICATE OF SERVICE

            I hereby certify that a copy of this pleading was filed electronically. Notice of this filing will
   be sent by operation of the Court’s electronic filing system to all parties indicated on the electronic
   filing receipt. All other parties will be served by regular U.S. mail. Parties may access this filing
   through the Court’s electronic filing system.

           This 5th day of June 2020.




                                                                    /s/ Joseph A. Kelly


   City of Chattanooga, Tennessee
   Office of the City Attorney
   100 E. 11th Street, Suite 200
   Chattanooga, Tennessee 37402
   (423) 643-8250




                                                Page 11 of 11

Case 1:20-cv-00101-DCLC-CHS Document 12 Filed 06/05/20 Page 11 of 11 PageID #: 37
